Title: To Thomas Jefferson from Samuel Smith, 10 January 1809
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir /
                     Senate Chamber 10. Jany. 1809
                  
                  I recieved yesterday the Chask Sent by your Servant, and now do myself the honor to Enclose the Bill, Kuhn on yourself for $200.68—and am Dr Sir/ 
                  Your friend & Servt.
                  
                     S. Smith 
                     
                  
               